DETAILED ACTION
The present action is in response to the reply filed February 24, 2021. 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed February 24, 2021 have been fully considered but have been considered but are moot because the new ground of rejection relies on combinations with newly applied art for teaching the amended claim limitations. Although the amendment overcomes the prior art applied in the previous office action, upon further search and consideration, newly applied, Martin, teaches a pivotal fastener, and it is the combination of references that teach the amended claim limitations as discussed below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over St-Pierre (US 5,518,309) in further view of Martin (US 3,476,436).
Regarding claim 1, St-Pierre discloses a barrier assembly (1) for preventing items from falling behind at least one appliance, comprising:  5

each pivotable column providing a mounting portion (34) and a pivotable connection (8) thereto (pivotable column is connected to a mounting portion and pivotable connection); and 
each mounted portion (34) mounted to one of two or more connecting 10points (where 8 connects to the appliance) along the at least one appliance, 
wherein each pivotable column is pivotable along a range of angle of incidences relative to the respective connecting point (St-Pierre: Figure 2).  
St-Pierre fails to disclose a pivotal fastener operatively associated with each pivotable connection in such a way so that each pivotable column is selectively fixable between the opposing bounds of said range. Instead, St-Pierre discloses that each pivotable column has a pivotable connection that is fixable only at the bounds of the range and is pivotable between the bounds and fails to disclose means for selectively fixing the columns at angles between the bounds. However, providing a pivotable connection with a pivotal fastener that allows a pivotable column to be selectively fixable at angles between opposing bounds of a range is known, as taught by Martin. Martin teaches a pivotal connection (Martin: Figures 4 and 5) in which a pivotable column (11A) is connected with a pivotal fastener (25, 26) so that the pivotable column (11A) can be adjusted to any adjusted position (Martin: col 2, lines 47-53). One would be motivated to modify St-Pierre such that the pivotable connection of each pivotable column includes pivotal fastener, as taught by Martin, in order to allow for the pivotable column to be adjusted to any angle and therefore improve positioning of the device. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and 
15Regarding claim 2, St-Pierre fails to disclose the dimensions of each pivotable column to be six to twelve inches in length. However, such modification to provide the claimed dimensions involves a mere change in size. It would have been obvious to one having ordinary skill in the art at the time of filing the invention to provide each pivotable column with a length of six to twelve inches since changing size without producing any new and unexpected result involves only routine skill in the art. In re Rose, 200 F.2d 459, 463, 105 USPQ 239, 240 (CCPA 1955).
Regarding claim 5, St-Pierre discloses 25each mounting portion (34) provides an angled mounting plate (34) (St-Pierre: Figure 1, 34 is an angled mounting plate).  
Regarding claim 7, St-Pierre discloses a method of preventing items from falling behind at least one appliance, 20comprising the steps of: providing the barrier assembly of claim 1; 
mounting the mounting portion (34) of each pivotable column to one or two or more connecting points (where 8 connects to the appliance) along a periphery of the at least one appliance (St-Pierre: Figure 1); and 
selectively pivoting each pivotable column along an angle of incidence 25ranging from zero and ninety degrees relative to the respective connecting point so that an upper portion of each mesh net engages or is adjacent to a wall (St-Pierre: Figures 2-5).  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over St-Pierre and Martin, as applied in claim 1 above, in further view of Speckmann (US 2015/0203283).
Regarding claim 3, as best understood, St-Pierre discloses the mesh net has opposing ends and it is understood that the ends of the mesh net are secured to the pivotable columns (it is understood that the left and right peripheral frame members of the mesh net are pivotable columns), but fails to disclose that each end has a sleeve for slidably receiving the pivotable column.  However, providing ends of a mesh net as sleeves for slidably receiving a column it a known technique for attaching a mesh net to columns of its supporting frame members, as . 
Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over St-Pierre and Martin, as applied in claims 1 and 7 above, in further view of Wilson et al. (US 9,565,940), hereinafter referred to as Wilson. 
Regarding claims 4 and 8, St-Pierre shows that a lower portion each mesh is adjacent a surface of each of that at least one appliance. St-Pierre fails to disclose that each lower portion provides an adhesive. However, Wilson teaches that it is known to provide a lower portion of a mesh provided on an appliance to be provided with an adhesive to secure the mesh to the appliance. It would have been obvious to one having ordinary skill in the art at the time of filing the invention to modify St- Pierre such that an adhesive is further provided on the lower portion in order to improve the securement of the mesh to the appliance.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over St-Pierre in further view of Martin, Speckmann, and Wilson.
Regarding claim 6, St-Pierre discloses a barrier assembly (1) for preventing items from falling behind at least one appliance, comprising:  5
one or more mesh nets (10) (St-Pierre: Figure 1), each mesh net (10) extending between two spaced apart pivotable columns (left and right peripheral edges of the barriers are understood to be columns formed by the frame of the mesh net and are understood to be pivotable due to its connection at 8); 

each mounted portion (34) providing an angled mounting plate (34) for mounting to one of two or more connecting 10points (where 8 connects to the appliance) along the at least one appliance, 
wherein each pivotable column is pivotable along a range of angle of incidences relative to the respective connecting point (St-Pierre: Figure 2).  
St-Pierre fails to disclose a pivotal fastener operatively associated with each pivotable connection in such a way so that each pivotable column is selectively fixable between the opposing bounds of said range. Instead, St-Pierre discloses that each pivotable column has a pivotable connection that is fixable only at the bounds of the range and is pivotable between the bounds and fails to disclose means for selectively fixing the columns at angles between the bounds. However, providing a pivotable connection with a pivotal fastener that allows a pivotable column to be selectively fixable at angles between opposing bounds of a range is known, as taught by Martin. Martin teaches a pivotal connection (Martin: Figures 4 and 5) in which a pivotable column (11A) is connected with a pivotal fastener (25, 26) so that the pivotable column (11A) can be adjusted to any adjusted position (Martin: col 2, lines 47-53). One would be motivated to modify St-Pierre such that the pivotable connection of each pivotable column includes pivotal fastener, as taught by Martin, in order to allow for the pivotable column to be adjusted to any angle and therefore improve positioning of the device. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.


St-Pierre discloses the mesh net has opposing ends and it is understood that the ends of the mesh net are secured to the pivotable columns (it is understood that the left and right peripheral frame members of the mesh net are pivotable columns), but fails to disclose that each end provides a sleeve for slidably receiving the pivotable column.  However, providing ends of a mesh net as sleeves for slidably receiving a column it a known technique for attaching a mesh net to columns of its supporting frame members, as taught by Speckmann. Speckmann discloses a mesh net having ends that form sleeves for receiving column support members (Speckmann: Figure 1). It would have been obvious to one having ordinary skill in the art to modify the mesh net of St-Pierre such that the ends are provided as sleeves for receiving columns since it is a known arrangement for attaching a mesh net. Further, the arrangement taught by Speckmann would improve St-Pierre by providing a mesh net that is easily removable from its column support members. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.
St-Pierre shows that a lower portion each mesh is adjacent a surface of each of that at least one appliance. St-Pierre fails to disclose that each lower portion provides an adhesive. However, Wilson teaches that it is known to provide a lower portion of a mesh provided on an appliance to be provided with an adhesive to secure the mesh to the appliance. It would have been obvious to one having ordinary skill in the art at the time of filing the invention to modify St- Pierre such that an adhesive is further provided on the lower portion in order to improve the securement of the mesh to the appliance.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnnie A. Shablack whose telephone number is (571)270-5344.  The examiner can normally be reached on Mon-Thu 7am-4:30pm EST, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/Johnnie A. Shablack/Primary Examiner, Art Unit 3634